                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

 MICHAEL ODELL FAIR,                   )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:20-cv-00066-MR
                                       )
                 vs.                   )
                                       )
 JASON MUNDAY,                         )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 23, 2020 Order.

                                               October 23, 2020




         Case 5:20-cv-00066-MR Document 10 Filed 10/23/20 Page 1 of 1
